UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7250


KELVIN DEWITT GOODE,

                Plaintiff – Appellant,

          v.

SARA    ELIZABETH    CHASE,    Assistant     United    States
Attorney/Criminal Prosecuter; NEIL H. MACBRIDE, United
States Attorney; JOSE PREK-RUIZ, Government Civilian Police,
Ft. Lee Police Officer; UNKNOWN, Military Police NCO,
Sergeant First Class, MP Supervisor; UNITED STATES DISTRICT
COURT FOR EASTERN DISTRICT OF VIRGINIA, Richmond Division,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00193-REP)


Submitted:   February 3, 2011             Decided:   March 30, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Dismissed in part; vacated in part by unpublished per curiam
opinion.


Kelvin Dewitt Goode, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Kelvin Dewitt Goode filed a Bivens * action while in

federal          custody.         In    this       appeal,       he    seeks     review      of    the

district court’s order denying his motions to appoint counsel,

to    transfer        venue,      and       to    proceed       in    forma     pauperis     (“IFP”)

under       the    Prison        Litigation         Reform       Act     (“PLRA”),      28   U.S.C.

§ 1915 (2006).                Because Goode has been released from custody,

his    appeal       of     the    PLRA       ruling       is     moot,    and     we   vacate      the

judgment of the district court as it relates to Goode’s status

under the PLRA.               We lack jurisdiction to consider the denial of

Goode’s motions and dismiss that portion of his appeal.

                  Goode challenges the district court’s finding that he

was not entitled to proceed without prepayment of fees under the

PLRA        because      he      had    three       strikes          within     the    meaning      of

28 U.S.C.         § 1915(g).            Goode      argues       that     each    of    the   strikes

identified          by   the      district         court        should    not    be    counted      as

strikes,          that      he     satisfied          § 1915(g)’s          “imminent         danger”

exception, and that the PLRA does not apply because he is no

longer       a    prisoner.            The       record    reflects       that     Goode     was    in

federal          custody      when     he    filed        his    Bivens       action,    when      the

district court denied his motion to proceed without prepayment


        *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                                     2
of fees, and when he noted this appeal.                                 Goode was released

prior to the filing of his informal brief.

            “To        qualify       as    a        case     fit        for     federal-court

adjudication, an actual controversy must be extant at all stages

of   review,     not    merely       at   the       time    the    complaint        is    filed.”

Arizonans      for     Official      English        v.     Arizona,      520       U.S.   43,    67

(1997) (internal quotation marks omitted).                         A case fails to meet

this   requirement           where    “resolution           of     an    issue       could      not

possibly    have       any    practical         effect       on    the       outcome      of    the

matter.”       Norfolk S. Ry. Co. v. City of Alexandria, 608 F.3d

150, 161 (4th Cir. 2010).                 Here, Goode is no longer a prisoner

and therefore not subject to the requirements of the PLRA.                                      See

DeBlasio v. Gilmore, 315 F.3d 396, 397 (4th Cir. 2003).

            When       a     case    is    rendered         moot        on    appeal,      courts

typically vacate the moot aspects of the judgment “because doing

so   ‘clears     the       path     for   future         relitigation         of    the   issues

between the parties,’ preserving ‘the rights of all parties,’

while prejudicing none ‘by a decision which . . . was only

preliminary.’”          Alvarez v. Smith, 130 S. Ct. 576, 581 (2009)

(quoting United States v. Munsingwear, Inc., 340 U.S. 36, 40

(1950)).    Because Goode’s case is no longer pending before the

district court, the resolution of these issues would be without

effect,    and    therefore         advisory.            Accordingly,         we    vacate      the

district court’s judgment as it relates to Goode’s status under

                                                3
the PLRA.      In light of this disposition, we lack jurisdiction to

consider Goode’s appeal from the district court’s denial of his

motions to appoint counsel and transfer his case.

              Based on the foregoing, we dismiss the appeal in part.

We vacate the district court’s judgment as to Goode’s status

under the PLRA.         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        DISMISSED IN PART;
                                                           VACATED IN PART




                                      4